           Case 1:21-cv-07118-JPC Document 6 Filed 09/10/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTIAN PAUL ENZO KLEIN,

                                   Plaintiff,

                       -against-                                     21-CV-7118 (JPC)

 METROPOLITAN TRANSIT AUTHORITY;                                  ORDER OF SERVICE
 MTA POLICE DEPARTMENT JOHN DOE 1-3;
 JANE DOE 1-2,

                                   Defendants.

JOHN P. CRONAN, United States District Judge:

       Plaintiff brings this pro se action under the Court’s federal question jurisdiction, alleging

that he was falsely arrested and subjected to excessive force. By order dated August 25, 2021, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP). 1

A.     Order of service

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-07118-JPC Document 6 Filed 09/10/21 Page 2 of 5




issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Metropolitan Transit Authority (MTA)

and the MTA Police Department through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out U.S. Marshals Service Process Receipt and Return forms (“USM-285

forms”) for these defendants. The Clerk of Court is further instructed to issue summonses and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so

B.      Unidentified defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff appears to

supply sufficient information to permit the MTA to identify the three John Doe and two Jane Doe

MTA police officers who arrested Plaintiff on August 22, 2019, at the Stamford Metro-North

Railroad station. It is therefore ordered that the MTA, which is the attorney for and agent of the

MTA Police Department, must ascertain the identity and badge number of each John and Jane

Doe whom Plaintiff seeks to sue here and the address where the defendants may be served. The

                                                   2
            Case 1:21-cv-07118-JPC Document 6 Filed 09/10/21 Page 3 of 5




MTA must provide this information to Plaintiff and the Court within sixty days of the date of this

order.

         Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John and Jane Doe defendants. The amended complaint will replace, not supplement,

the original complaint. An amended complaint form that Plaintiff should complete is attached to

this order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the addresses for the named John and Jane Doe Defendants and deliver all documents

necessary to effect service to the U.S. Marshals Service.

                                           CONCLUSION

         The Clerk of Court is instructed to complete the USM-285 forms with the addresses for

the Metropolitan Transportation Authority (MTA) and the MTA Police Department and deliver to

the U.S. Marshals Service all documents necessary to effect service.

         The Clerk of Court is further directed to mail a copy of this order and the complaint to the

Metropolitan Transit Authority at: 2 Broadway, New York, New York 10004. An amended

complaint form is attached.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                   3
          Case 1:21-cv-07118-JPC Document 6 Filed 09/10/21 Page 4 of 5




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 10, 2021
          New York, New York

                                                             JOHN P. CRONAN
                                                          United States District Judge




                                                 4
Case 1:21-cv-07118-JPC Document 6 Filed 09/10/21 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES

   Metropolitan Transportation Authority
   2 Broadway
   New York, New York 10004

   MTA Police Department
   Grand Central Terminal Precinct
   89 East 42nd Street
   New York, New York 10017
